DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 03, 2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0071, line 11, “6-1061” should read “2-1061"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minamisawa et al. (US 2016/0231641).

               Regarding claim 1, Minamisawa teaches  an optical system(Fig.1 to Fig.10, 100, optical unit) , comprising: a fixed assembly(20, fixed body), having a main axis (Fig.5, L, -Z to +Z]); a movable element (30, gimbal mechanism), movable relative to the fixed assembly(20) and connected to a first optical element (Fig.2(B), 1a, lens); and a driving module (Fig.5, 500, drive mechanism) configured to drive the movable element(30) to move relative to the fixed assembly (20); wherein the driving module (500) includes a first driving assembly (Fig.5, +X axis, 520,magnet and 560, coil) and a second driving assembly (+Y axis, , 520,magnet and 560, coil), and the first driving assembly (+X axis, 520,magnet and 560, coil) and the second driving assembly ((+Y axis, , 520,magnet and 560, coil)  are individually operable([0058], Fig.1). 

               Regarding claim 2, Minamisawa teaches the invention as described in Claim 1 and further teaches  wherein the optical system (100, optical unit)  further comprises a circuit assembly (1800, flexible circuit board) , and the first driving assembly(+X axis, 520,magnet and 560, coil) is electrically connected to the second driving assembly (+Y axis, 520,magnet and 560, coil) via a first conductive element [0101], describing controlling the current between the coils).

               Regarding claim 3, Minamisawa teaches  discloses the invention as described in Claim 2 and further teaches wherein the first conductive element([0101] of the four coils 560 has a first string arm (Fig. 10(A), part of spring ,73, at +X of the 710 of between +X and +Y) between  and a second string arm(Fig.10(A), part of spring ,73, at +Y of the 710 of between +X and +Y ) which are respectively connected to the first driving assembly and the second driving assembly( Fig.5,6, 70, 520, 560).

Regarding claim 5, Minamisawa teaches  discloses the invention as described in Claim 2 and further teaches wherein the optical system (100, optical unit) further comprises a movable assembly (Fig.10, 32, movable frame), the driving module(500) drives the movable assembly (32) to move relative to the fixed assembly (20) so as to move the movable element (30), and the movable assembly(32) is movably connected to the fixed assembly (20) by the first conductive element.([0056],[0079],[0090])            


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641)  in view of Chao-Chen (CN 105785549).
Regarding claim 4, Minamisawa discloses the invention as described in Claim 2  but is silent to,
wherein the fixed assembly includes a base, the base has at least one protruding column, and the first conductive element is connected to the protruding column.
However, Chao-Chen teaches wherein the fixed assembly includes a base, the base(Fig.3, 2, lower cover 2)  has at least one protruding column (Fig.3, 21, support columns)  , and the first conductive element(Fig.1, 4,elastic sheet) is connected to the protruding column (Fig. 3, 21, [0015]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the protruding column of Minamisawa with the conductive element as taught by Chao-Chen for the purpose of  significantly improved Effect([0011]).

Claims 6-8, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641) in view of Yeo et al. (US 2016/0154249).

Regarding claim 6, Minamisawa teaches the invention as described in Claim 2 but does not specifically teach a second conductive element.  
However, in a similar field of endeavor, Yeo teaches a circuit assembly including a first and second conductive element (Fig. 2, element 730, there are four of them total) wherein a  first driving assembly and second driving assembly (magnets 510, and corresponding coil portions of 520- there are four of them) are electrically connected  ([108]), and the first conductive element and the second conductive element are respectively disposed at two sides of the first driving assembly and the second driving assembly (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Yeo for the purpose of enhancing reliability and durability ([0154]). 
Regarding claim 7, Minamisawain in view of Yeo  discloses the invention as described in Claim 6 and further teaches wherein the optical system further comprises a movable assembly (32), the driving module drives (500) the movable assembly (32) to move relative to the fixed assembly (20) so as to move the movable element (30). But does not specifically teach movably connected by first conductive element.  
However, Yeo teaches a movable assembly (400, [0070]) is movably connected to the fixed assembly (200) by the first conductive element (730) and the second conductive element (730, [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the movable assembly of Yeo for the purpose of providing returning force to the housing [0073].
       	Regarding claim 8, Minamisawa in view of Yeo discloses the invention as described in Claim 6 and Yeo further teaches wherein the circuit assembly further includes a circuit member (600), and the first conductive element and the second conductive element (Fig. 2, element 730, there are four of them total) are electrically connected to an external electrical connection portion through the circuit member ([153]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Yeo for the purpose of enhancing reliability and durability ([0154]). 
               Regarding claim 11, Minamisawa in view of Yeo discloses the invention as described in Claim 6 and Yeo further teaches wherein the driving module (Fig.2, 500) further includes a third driving assembly (Fig.2, magnets 510, and corresponding coil portions of 520, there are four of them) , the circuit assembly further includes a third conductive element (Fig. 2, element 730, there are four of them total), and the second driving assembly is electrically connected to the third driving assembly  via the third conductive element(Fig.2). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Yeo for the purpose of enhancing reliability and durability ([0154]).
               
Regarding claim 12, Minamisawa in view of Yeo discloses the invention as described in Claim 11 and Yeo further teaches  wherein each of the first and third conductive elements has a plate-shaped structure (see annotated image below, the first and third conductive elements has a plate-shaped structure) , and when viewed along an extending direction of the first conductive element, the first conductive element at least partially overlaps the third conductive element (see annotated image below). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Yeo for the purpose of enhancing reliability and durability ([0154]).
         

    PNG
    media_image1.png
    420
    749
    media_image1.png
    Greyscale

Regarding claim 13, Minamisawa in view of Yeo discloses the invention as described in Claim 11 and Yeo further teaches  wherein the circuit assembly further includes a fourth conductive element(Fig. 2, element 730, there are four of them total), the second driving assembly (magnets 510, and corresponding coil portions of 520- there are four of them)is electrically connected([0108]) to the third driving assembly via the fourth conductive element(Fig.2), and the third and fourth conductive elements are respectively disposed at two sides of the second driving assembly and the third driving assembly (Fig.2).
Regarding claim 14, Minamisawa in view of Yeo discloses the invention as described in Claim 13 and Yeo further teaches wherein the circuit assembly includes a circuit member with a polygonal structure (600), the first conductive element(Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a first electrical connecting point (732), the second conductive element(Fig. 2, element 730, there are four of them total)  is electrically connected to the circuit member through a second electrical connecting point(732), the third conductive element (Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a third electrical connecting point (732), the fourth conductive element (Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a fourth electrical connecting point(732), and the second electrical connecting point and the fourth electrical connecting point are disposed on one side of the circuit member(see annotated image below).
 
    PNG
    media_image2.png
    480
    842
    media_image2.png
    Greyscale

    Regarding claim 15, Minamisawa in view of Yeo discloses the invention as described in Claim 14 and Yeo further teaches wherein when viewed along the main axis, the second electrical connecting point and the fourth electrical connecting point are located between the first electrical connecting point and the third electrical connecting point (Fig.7).
 
 	Regarding claim 16, Minamisawa in view of Yeo discloses the invention as described in Claim 11 and Yeo further teaches wherein the optical system([13], camera module) further comprises a movable assembly (Fig.7, 720), the first conductive element (Fig. 2, element 730, there are four of them total) and the third conductive element (Fig. 2, element 730, there are four of them total) are disposed on a top surface of the movable assembly (720), and when viewed along the main axis, the first conductive element does not overlap the third conductive element(Fig.7).

Regarding claim 17, Minamisawa in view of Yeo discloses the invention as described in Claim 16 and Yeo further teaches wherein the first conductive element (Fig. 2, element 730, there are four of them total) has an electrical contact (732) and a narrow portion(733), the electrical contact is configured to be electrically connected to the first driving assembly, and the narrow portion is adjacent to the electrical contact (Fig.7).

               Regarding claim 20, Minamisawa discloses the invention as described in Claim 1 but is silent to, wherein the first driving assembly and the second driving assembly respectively include a first circuit element and a second circuit element, and a circuit layout of the first circuit element is different from a circuit layout of the second circuit element.
However, Yeo teaches wherein the first driving assembly(Fig.2, one side of 500, actuator) and the second driving assembly (Fig.2, one side of 500, actuator) respectively include a first circuit element(Fig.2, one side of 730, lateral surface spring)  and a second circuit element (Fig.2, one side of 730, lateral surface spring) , and a circuit layout (Fig.8, 730a) of the first circuit element is different from a circuit layout (Fig.8, 730b) of the second circuit element([0071]-[0073],[0157]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the circuit layout as taught by Yeo for the purpose of the lateral spring (730) is being forced in leftward direction and the lateral springs (730 a) at both sides are being forced in fx direction, and the lateral springs (730 b) at front and rear sides are being forced in fy direction ([0157]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641) in view of Yeo et al. (US 2016/0154249), as applied to Claim 16 above, in further view of DiStefano et al. (US 6365975).
Regarding claim 18, Minamisawa in view of Yeo discloses the invention as described in Claim 16, but is silent to wherein the optical system further comprises an insulating element (IE) which is disposed between the first conductive element and the third conductive element.  
However, DiStefano teaches wherein the optical system ( Col, 3, line 10, a microelectronic assembly) further comprises an insulating element (IE)(col 19, line 35,liner 953) which is disposed between the first conductive element and the third conductive element(Col 19, line 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Minamisawa and Yeo with the insulating element which is disposed between the first conductive element and the third conductive element as taught by  DiStefano for the purpose of part of the conductor remains electrically insulated from the first conductor and via liner(Col 19, line 35).  
Regarding claim 19, Minamisawa in view of Yeo and DiStefano discloses the invention as described in Claim 18, DisTefano teaches wherein the insulating element is glue configured to connect the first conductive element, the third conductive element and the movable assembly (Fig.1, Col 9, line 15, Col 2, line 30)


Allowable Subject Matter

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art 
taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the 
claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper

With regard to dependent claim 9, although the prior art teaches the optical system as claimed in claim 8, wherein the first conductive element is electrically connected to the circuit member through a first electrical connecting point, the second conductive element is electrically connected to the circuit member through a second electrical connecting point, the prior art fails to teach  a shortest distance between the first electrical connecting point and the first optical element is different from a shortest distance between the second electrical connecting point and the first optical element.

With regard to dependent claim 10, although the prior art teaches the optical system as claimed in claim 8, the prior art fails to teach wherein when viewed along the main axis, the second driving assembly overlaps the external electrical connection portion, and the first driving assembly does not overlap the external electrical connection portion.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/K.L.E./
Examiner, Art Unit 4143                                                                                                                                                            
                                                                                                                                                                                                        
04/28/2022

/Leonard Chang/Supervisory Patent Examiner, Art Unit 4143